DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This office action is in response to applicants reply dated 9/21/2022.  Claims 1-20 are currently pending and being examined in this reply.

Response to Arguments
 	Regarding the 103 arguments:
	Applicants arguments have been considered but are not found to be persuasive.
Applicant argues that it was not old and well known in the art to teach the claimed limitations for which Official Notice was taken due to the time period that one of the references used was published.  The supplied art McDonnell teaches a predetermined distance and time, however is non specific on the period and distance, the Official Notice is for the specificity of the distance requirements, the argued distance is a well known distance used for RFID/Bluetooth and other various close range communications which have been used in industry for a long time.  Further the Examiner has supplied Dua to teach the period requirements.	 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning based on using up to 5 references, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The two main references discloses the majority of the claim limitations and the McDonnell reference discloses the range and time functions of performing the transaction.  Official Notice and Dua clarify the distance and time requirements due to the specificity of 3ft and 30 seconds.  Reasons for combination are clearly articulated in the rejections below and in the previous Office Action.  Merely arguing that due to a large number of references the Examiner must be relying on Applicants disclosure is not refuting that the combination is made based on knowledge available to the ordinary skilled artesian, which is outlined in the rejection below.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bellamy III et al. (US 2014/0172157 A1) in view of Murphy (US 2020/0005295 A1), in further view of United States Patent No. 11,100,499 B1 to McDonnell et al. (“McDonnell”), in further view of United States Patent Application Publication No. 2006/0165060 A1 to Dua (“Dua”), in further view of Official Notice.

Regarding claim 1, Bellamy teaches A method for processing a transaction, the method comprising (Figure 1; Figure 2; Paragraph [0003] “The present invention relates to systems and methods of electronic transactions”): receiving, at a computing device, an authorization request regarding the transaction, the authorization request received from a user mobile device (Figure 1; Figure 2; Paragraph [0030] “TRANSMIT AUTHORIZATION REQUEST [802] delivers the authorization request to FREEWAY TRANSACTION GATEWAY [202]”); translating, by the computing device, the transaction information into a data structure that corresponds to a payment processor (Paragraph [0030] “FREEWAY TRANSACTION GATEWAY [202] converts the pre -authorization request to the format and communications protocol as required by the specific ACQUIRING PROCESSOR [301]… converts the consumer MOBILE DEVICE [201] to the appropriate payment mechanism”; Paragraph [0022]); transmitting, by the computing device, the data structure to the payment processor (Figure 1; Paragraph [0031] “FREEWAY TRANSACTION GATEWAY [202] routes the PRE -AUTHORIZATION REQUEST [803] in the certified format and network connection”; Paragraph [0022] ); and transmitting, by the computing device, an authorization message to a point-of sale device (Figure 1; Paragraph [0035] “FREEWAY TRANSACTION GATEWAY [202] initiates PUMP PRE -AUTHORIZATION [805] with minimum content being merchant ID (MID), pump identification, fuel grade, and pre -authorization amount… PUMP PRE -AUTHORIZATION [805] may interface directly either of POS [104] or PUMP CONTROLLER [103]”), wherein the user mobile device and the point-of-sale device do not interact with one another (Figure 1 (the mobile device communicates with the freeway transaction gateway (communication device) which in turn communicates with the POS); Paragraph [0030]; Paragraph [0035]; Paragraph [0015]).  However, Bellamy does not explicitly teach a computing device comprising a processor; in response to the user mobile device being proximate a point-of-sale device for a preset time and a user pressing a button on the mobile device, where the distance of the mobile device proximate to the POS is less than one yard, and the preset time being 30 seconds.
Murphy, from the same field of endeavors, teaches a computing device comprising a processor (Figure 2; Paragraph [0123] “an access point (AP) 206”; paragraph [0124] “AP 206 also includes one or more processors 211 and a memory 213 coupled to processor(s) 210”; Paragraph [0128] “an Electronic Device 204, e.g. a PED, wherein one or more parties including, but not limited to, a user, users… may engage in one or more financial transactions relating to an activity… via the network environment 100 using the electronic device or within either the access point 206 or network device 207 wherein details of the transaction are then coupled to the network environment 100 and stored within remote servers”); in response to the user mobile device being proximate a point-of-sale device for a preset time (Figure 3; Figure 4; Paragraph [0152]-[0155]; Paragraph [0159] “As the authorization device monitors its own location data, it correlates it with the actionable thresholds and proceeds to execute a given function or method if such a threshold is crossed. For example, a PoS terminal may have an actionable threshold of 10 feet such that when the user's device now is within this threshold distance of the PoS terminal then the determination at step 430 is "Yes" and the process proceeds to step 445… if no actionable threshold is met the process flow may loop back automatically to step 405 and proceeds to retrieve now location data and coordinate data” (the preset time being any amount of time)) and a user pressing a button on the mobile device  (Figure 8; Paragraph [0039]; Paragraph [0124] “Electronic device 204 also includes a keyboard 215 and touchpad 217 which may for example be a physical keyboard and touchpad allowing the user to enter content or select functions within one of more applications 222”; Paragraph [0194]; Figure 3; Figure 4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a processor as taught by Murphy in the system of Bellamy, in order to allow the computing element to preform processing functions and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides McDonnell to teach the following limitations:
where the distance of the mobile device proximate to the POS is within a predetermined distance, and within a preset time period based on transaction history 
The Examiner provides Dua to teach the following limitations:
the preset time being 30 seconds (Dua teaches a preset time of 30 seconds to conduct a transaction.  see at least ¶ 0383)
Further the Examiner takes Official Notice that it is old and well known in the art to limit the distance of a transaction to a distance of less than 3 feet in order to help prevent fraud in short range wireless transactions and to operate within the range of typical short range wireless devices.  
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Bellamy the teachings of McDonnell, Dua, and Official Notice in order to help prevent fraud, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	
Regarding claim 2, Bellamy further teaches further comprising receiving, by the computing device and from the payment processor, a transaction status, wherein the transaction status includes approved or denied (Paragraph [0033] “ACQUIRING PROCESSOR [301] generates the standard format response for authorization or decline”; Paragraph [0034] “PRE -AUTHORIZATION RESPONSE [804] is the process of the ACQUIRING PROCESSOR [301] response to the FREEWAY TRANSACTION GATEWAY [202] request. This occurs in predefined format and connectivity to which FREEWAY TRANSACTION GATEWAY [202] certifies to each select ACQUIRING PROCESSOR [301]”; Figure 1).  

Regarding claim 3, Bellamy further teaches wherein the point-of-sale device is a fuel pump (Figure 1; Paragraph [0028] “the consumer through the functionality of the PORTABLE DEVICE [201] initiates the pre -authorization and pump activation action through the physical process of identifying the specific fuel dispensing pump and grade of fuel. In this example, the using PORTABLE DEVICE [201], the consumer performs 2D BARCODE SCAN [801] of the desired FUEL GRADES [102] on the select PUMP [101]”; Paragraph [0035]; Paragraph [0037] “This completes the Portable Pay At The Pump innovation for pre -authorization. At this point in the transaction PUMP [101] is ACTIVATED for the select FUEL GRADES [102]. The consumer proceeds with the typical fueling process until reaching either a full fuel tank or desired spend limit”; Paragraph [0036]).  

Regarding claim 4, Bellamy further teaches wherein the authorization message includes a preapproved amount (Figure 1; Paragraph [0035] “FREEWAY TRANSACTION GATEWAY [202] initiates PUMP PRE -AUTHORIZATION [805] with minimum content being merchant ID (MID), pump identification, fuel grade, and pre -authorization amount… PUMP PRE -AUTHORIZATION [805] may interface directly either of POS [104] or PUMP CONTROLLER [103]”; Paragraph [0036]; Paragraph [0037]).  

Regarding claim 5, Bellamy further teaches wherein the user mobile device and the point-of-sale device do not interact with one another (Paragraph [0015] “The Portable Pay At The Pump functionality is a unique and innovative approach platform leveraging the capabilities of the gateway, rules engine, and master host platform provisioning the portable application consumer payment identification, consumer loyalty identification, fueling/charging station identification, payment pre -authorization, fueling/charging station activation, and payment capture without any direct interaction between the consumer and the physical fueling/charging station infrastructure”; Figure 1 (the mobile device communicates with the freeway transaction gateway (communication device) which in turn communicates with the POS); Paragraph [0030]; Paragraph [0035]; Figure 2).  

Regarding claim 6, Bellamy does not explicitly teach further comprising receiving, by the computing device and from the user mobile device, location data for the user mobile device. 
Murphy, from the same field of endeavors, teaches further comprising receiving, by the computing device and from the user mobile device, location data for the user mobile device (Figure 3; Figure 4; Paragraph [0138] “Step 310 wherein the device related to the user who will authorize their transaction, e.g. a purchase at a retailer (accordingly this device is known by the inventors as the authorization device or authorizing device herein) acquires geolocation data via one or more techniques as known in the art such as accessing a global positioning system (GPS), wireless base station triangulation, or wireless node association/identity for example”; Figure 2; Paragraph [0146]; Paragraph [0156] “their device opens the communications to the remote server, transmits its new current position, and receives a set of coordinates with annotation data”; Paragraph [0124] “Electronic device 204 also includes… GPS 262 which provides geographical location information to processor 210”).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Murphy into the teachings of Bellamy to teach a location of a user’s device.
One would be motivated to do so as “a user walks along a street and every 250 feet their device opens the communications to the remote server, transmits its new current position, and receives a set of coordinates with annotation data. Each item is a PED, FED, or other item of equipment within 250 feet of the user's current location which can perform a financial transaction. Accordingly, the user's device now has a list of discoverable terminals with which a transaction can be performed” (see paragraph [0156] of Murphy). 

Regarding claim 7, Bellamy does not explicitly teach further comprising determining that the user mobile device is proximate the point-of-sale device.  
Murphy, from the same field of endeavors, teaches further comprising determining that the user mobile device is proximate the point-of-sale device (Paragraph [0159] “As the authorization device monitors its own location data, it correlates it with the actionable thresholds and proceeds to execute a given function or method if such a threshold is crossed. For example, a PoS terminal may have an actionable threshold of 10 feet such that when the user's device now is within this threshold distance of the PoS terminal then the determination at step 430 is "Yes" and the process proceeds to step 445”; Figure 4; Paragraph [0162]; ).  
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Murphy into the teachings of Bellamy to teach a location of a user’s device.
One would be motivated to do so as transactions with a specific POS may be performed (see paragraphs [0156]; [0159]; [0008]; and Figures 4 and 5 of Murphy). 

Regarding claim 8, Bellamy does not explicitly teach further determining that the user mobile device is closer to the point-of-sale device than to another point-of-sale device.  
Murphy, from the same field of endeavors, teaches further determining that the user mobile device is closer to the point-of-sale device than to another point-of-sale device (Figure 2; Figure 3; Figure 4; Paragraph [0156] “Accordingly process flow 300 establishes a series of coordinates for the movement of the user separated by a predetermined threshold and for each new location the user's device transmits its location and retrieves from the remote storage sets of coordinate data with annotations. Accordingly, each set of coordinate data and its associate annotations relates to a PED, FED, or other item of equipment which performs a financial transaction in relation to a request for one or more goods, one or more services, or a combination therein triggered by an action of the user. Accordingly, a user walks along a street and every 250 feet their device opens the communications to the remote server, transmits its new current position, and receives a set of coordinates with annotation data. Each item is a PED, FED, or other item of equipment within 250 feet of the user's current location which can perform a financial transaction. Accordingly, the user's device now has a list of discoverable terminals with which a transaction can be performed”; Paragraph [0157]; Paragraph [0158] “coordinate data saved on the device within the device memory 300A contain a parameter corresponding to an actionable threshold for each coordinate pair… These other devices by virtue of being registered in the database as PoS terminals are therefore, once stored within the device memory 300A, PoS terminals that can request something from the authorization device comprising the device memory 300A”; Paragraph [0159] “As the authorization device monitors its own location data, it correlates it with the actionable thresholds and proceeds to execute a given function or method if such a threshold is crossed. For example, a PoS terminal may have an actionable threshold of 10 feet such that when the user's device now is within this threshold distance of the PoS terminal then the determination at step 430 is "Yes" and the process proceeds to step 445”; Paragraph [0162]).  
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Murphy into the teachings of Bellamy to teach a user’s device closer to a POS.
One would be motivated to do so as a transaction can be performed at a POS of a particular merchant. (See paragraphs [0156]; [0159]; [0162] and figures 3 and 4 of Murphy).

Regarding claim 9, Bellamy teaches  A system for processing a transaction, the system comprising (Figure 1; Figure 2; Paragraph [0003] “The present invention relates to systems and methods of electronic transactions”): receive an authorization request regarding the transaction, the authorization request received from a user mobile device (Figure 1; Figure 2; Paragraph [0030] “TRANSMIT AUTHORIZATION REQUEST [802] delivers the authorization request to FREEWAY TRANSACTION GATEWAY [202]”), translate the transaction information into a data structure that corresponds to a payment processor (Paragraph [0030] “FREEWAY TRANSACTION GATEWAY [202] converts the pre -authorization request to the format and communications protocol as required by the specific ACQUIRING PROCESSOR [301]… converts the consumer MOBILE DEVICE [201] to the appropriate payment mechanism”; Paragraph [0022]), transmit the data structure to the payment processor (Figure 1; Paragraph [0031] “FREEWAY TRANSACTION GATEWAY [202] routes the PRE -AUTHORIZATION REQUEST [803] in the certified format and network connection”; Paragraph [0022]), and transmit an authorization message to a point-of sale device (Figure 1; Paragraph [0035] “FREEWAY TRANSACTION GATEWAY [202] initiates PUMP PRE -AUTHORIZATION [805] with minimum content being merchant ID (MID), pump identification, fuel grade, and pre -authorization amount… PUMP PRE -AUTHORIZATION [805] may interface directly either of POS [104] or PUMP CONTROLLER [103]”); wherein the user mobile device and the point-of-sale device do not interact with one another (Figure 1 (the mobile device communicates with the freeway transaction gateway (communication device) which in turn communicates with the POS); Paragraph [0030]; Paragraph [0035]; Paragraph [0015]).  However, Bellamy does not explicitly teach a processor; and a memory storing instructions that, when executed by the processor, cause the processor to; in response to the user mobile device being proximate a point-of-sale device for a preset time and a user pressing a button on the mobile device.
Murphy, from the same field of endeavors, teaches a processor; and a memory storing instructions that, when executed by the processor, cause the processor to (Paragraph [0314] “one or more processors that accept code segments containing instructions. For any of the methods described herein, when the instructions are executed by the machine, the machine performs the method. Any machine capable of executing a set of instructions… processing system further may include a memory subsystem”; Paragraph [0315] “The memory includes machine-readable code segments (e.g. software or software code) including instructions for performing, when executed by the processing system, one of more of the methods described herein”; Paragraph [0316]); in response to the user mobile device being proximate a point-of-sale device for a preset time (Figure 3; Figure 4; Paragraph [0152]-[0155]; Paragraph [0159] “As the authorization device monitors its own location data, it correlates it with the actionable thresholds and proceeds to execute a given function or method if such a threshold is crossed. For example, a PoS terminal may have an actionable threshold of 10 feet such that when the user's device now is within this threshold distance of the PoS terminal then the determination at step 430 is "Yes" and the process proceeds to step 445… if no actionable threshold is met the process flow may loop back automatically to step 405 and proceeds to retrieve now location data and coordinate data” (the preset time being any amount of time)) and a user pressing a button on the mobile device  (Figure 8; Paragraph [0039]; Paragraph [0124] “Electronic device 204 also includes a keyboard 215 and touchpad 217 which may for example be a physical keyboard and touchpad allowing the user to enter content or select functions within one of more applications 222”; Paragraph [0194]; Figure 3; Figure 4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a processor and memory as taught by Murphy in the system of Bellamy, in order to allow the computing element to preform processing functions and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides McDonnell to teach the following limitations:
where the distance of the mobile device proximate to the POS is within a predetermined distance, and within a preset time period based on transaction history 
The Examiner provides Dua to teach the following limitations:
the preset time being 30 seconds (Dua teaches a preset time of 30 seconds to conduct a transaction.  see at least ¶ 0383)
Further the Examiner takes Official Notice that it is old and well known in the art to limit the distance of a transaction to a distance of less than 3 feet in order to help prevent fraud in short range wireless transactions and to operate within the range of typical short range wireless devices.  
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Bellamy the teachings of McDonnell, Dua, and Official Notice in order to help prevent fraud, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Regarding claim 17, Bellamy teaches receive an authorization request regarding the transaction, the authorization request received from a user mobile device  (Figure 1; Figure 2; Paragraph [0030] “TRANSMIT AUTHORIZATION REQUEST [802] delivers the authorization request to FREEWAY TRANSACTION GATEWAY [202]”); translate the transaction information into a data structure that corresponds to a payment processor (Paragraph [0030] “FREEWAY TRANSACTION GATEWAY [202] converts the pre -authorization request to the format and communications protocol as required by the specific ACQUIRING PROCESSOR [301]… converts the consumer MOBILE DEVICE [201] to the appropriate payment mechanism”; Paragraph [0022]); transmit the data structure to the payment processor (Figure 1; Paragraph [0031] “FREEWAY TRANSACTION GATEWAY [202] routes the PRE -AUTHORIZATION REQUEST [803] in the certified format and network connection”; Paragraph [0022]); and receive an approved transaction status from the payment processor (Paragraph [0033] “ACQUIRING PROCESSOR [301] generates the standard format response for authorization or decline”; Paragraph [0034] “PRE -AUTHORIZATION RESPONSE [804] is the process of the ACQUIRING PROCESSOR [301] response to the FREEWAY TRANSACTION GATEWAY [202] request. This occurs in predefined format and connectivity to which FREEWAY TRANSACTION GATEWAY [202] certifies to each select ACQUIRING PROCESSOR [301]”); transmit an authorization message to a point-of sale device (Figure 1; Paragraph [0035] “FREEWAY TRANSACTION GATEWAY [202] initiates PUMP PRE -AUTHORIZATION [805] with minimum content being merchant ID (MID), pump identification, fuel grade, and pre -authorization amount… PUMP PRE -AUTHORIZATION [805] may interface directly either of POS [104] or PUMP CONTROLLER [103]”), wherein the user mobile device and the point-of-sale device do not interact with one another (Paragraph [0015] “The Portable Pay At The Pump functionality is a unique and innovative approach platform leveraging the capabilities of the gateway, rules engine, and master host platform provisioning the portable application consumer payment identification, consumer loyalty identification, fueling/charging station identification, payment pre -authorization, fueling/charging station activation, and payment capture without any direct interaction between the consumer and the physical fueling/charging station infrastructure”; Figure 1 (the mobile device communicates with the freeway transaction gateway (communication device) which in turn communicates with the POS); Paragraph [0030]; Paragraph [0035]; Figure 2).  However, Bellamy does not explicitly teach A non-transitory computer readable medium storing instructions that, when executed by a processor, cause the processor to; in response to the user mobile device being proximate a point-of-sale device for a preset time and a user pressing a button on the mobile device, the preset time being at least 30 seconds.
Murphy, from the same field of endeavors, teaches A non-transitory computer readable medium storing instructions that, when executed by a processor, cause the processor to (Paragraph [0314] “one or more processors that accept code segments containing instructions. For any of the methods described herein, when the instructions are executed by the machine, the machine performs the method. Any machine capable of executing a set of instructions… processing system further may include a memory subsystem”; Paragraph [0315] “The memory includes machine-readable code segments (e.g. software or software code) including instructions for performing, when executed by the processing system, one of more of the methods described herein”; Paragraph [0316]); in response to the user mobile device being proximate a point-of-sale device for a preset time (Figure 3; Figure 4; Paragraph [0152]-[0155]; Paragraph [0159] “As the authorization device monitors its own location data, it correlates it with the actionable thresholds and proceeds to execute a given function or method if such a threshold is crossed. For example, a PoS terminal may have an actionable threshold of 10 feet such that when the user's device now is within this threshold distance of the PoS terminal then the determination at step 430 is "Yes" and the process proceeds to step 445… if no actionable threshold is met the process flow may loop back automatically to step 405 and proceeds to retrieve now location data and coordinate data” (the preset time being any amount of time)) and a user pressing a button on the mobile device  (Figure 8; Paragraph [0039]; Paragraph [0124] “Electronic device 204 also includes a keyboard 215 and touchpad 217 which may for example be a physical keyboard and touchpad allowing the user to enter content or select functions within one of more applications 222”; Paragraph [0194]; Figure 3; Figure 4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a processor and memory as taught by Murphy in the system of Bellamy, in order to allow the computing element to preform processing functions and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides McDonnell to teach the following limitations:
where the distance of the mobile device proximate to the POS is within a predetermined distance, and within a preset time period based on transaction history 
The Examiner provides Dua to teach the following limitations:
the preset time being 30 seconds (Dua teaches a preset time of 30 seconds to conduct a transaction.  see at least ¶ 0383)
Further the Examiner takes Official Notice that it is old and well known in the art to limit the distance of a transaction to a distance of less than 3 feet in order to help prevent fraud in short range wireless transactions and to operate within the range of typical short range wireless devices.  
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Bellamy the teachings of McDonnell, Dua, and Official Notice in order to help prevent fraud, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 18, Bellamy does not explicitly teach wherein the instructions, when executed by the processor, further cause the processor to.  
Murphy, from the same field of endeavors, teaches wherein the instructions, when executed by the processor, further cause the processor to (Paragraph [0314] “one or more processors that accept code segments containing instructions. For any of the methods described herein, when the instructions are executed by the machine, the machine performs the method. Any machine capable of executing a set of instructions… processing system further may include a memory subsystem”; Paragraph [0315] “The memory includes machine-readable code segments (e.g. software or software code) including instructions for performing, when executed by the processing system, one of more of the methods described herein”; Paragraph [0316]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a processor and memory as taught by Murphy in the system of Bellamy, in order to allow the computing element to preform processing functions and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 20, Bellamy does not explicitly teach wherein the instructions, when executed by the processor, further cause the processor to: receive a location of the user mobile device from the user mobile device; and determine that the location of the user mobile device is within a maximum distance from the point-of-sale device.
Murphy, from the same field of endeavors, teaches wherein the instructions, when executed by the processor, further cause the processor to (Paragraph [0314] “one or more processors that accept code segments containing instructions. For any of the methods described herein, when the instructions are executed by the machine, the machine performs the method. Any machine capable of executing a set of instructions… processing system further may include a memory subsystem”; Paragraph [0315] “The memory includes machine-readable code segments (e.g. software or software code) including instructions for performing, when executed by the processing system, one of more of the methods described herein”; Paragraph [0316]) receive a location of the user mobile device from the user mobile device (Figure 3; Figure 4; Paragraph [0138] “Step 310 wherein the device related to the user who will authorize their transaction, e.g. a purchase at a retailer (accordingly this device is known by the inventors as the authorization device or authorizing device herein) acquires geolocation data via one or more techniques as known in the art such as accessing a global positioning system (GPS), wireless base station triangulation, or wireless node association/identity for example”; Figure 2; Paragraph [0146]; Paragraph [0156]; Paragraph [0124] “Electronic device 204 also includes… GPS 262 which provides geographical location information to processor 210”); and determine that the location of the user mobile device is within a maximum distance from the point-of-sale device (Paragraph [0159] “As the authorization device monitors its own location data, it correlates it with the actionable thresholds and proceeds to execute a given function or method if such a threshold is crossed. For example, a PoS terminal may have an actionable threshold of 10 feet such that when the user's device now is within this threshold distance of the PoS terminal then the determination at step 430 is "Yes" and the process proceeds to step 445”; Figure 4; Paragraph [0162]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Murphy into the teachings of Bellamy to teach a location of a user’s device.
One would be motivated to do so as transactions with a specific POS may be performed (see paragraphs [0156]; [0159]; [0008]; and Figures 4 and 5 of Murphy). 

Regarding claims 10-16 and 18-19, claims 10-16 and 18-19 contain the same subject matter disclosed in claims 2-8 and are therefore rejected using the same rationale as shown above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603. The examiner can normally be reached 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627                                                                                                                                                                                                        
/A. Hunter Wilder/Primary Examiner, Art Unit 3627